Citation Nr: 9908103	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed keloids of 
the chest.  

2.  Entitlement to service connection for psychiatric 
disability, to include dysthymia, polysubstance abuse, 
personality disorder and mood behavior conduct disturbance.  

3.  The propriety of the initial rating assigned for the 
veteran's service-connected flat feet with calluses, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1976 to 
March 1984.  He also had additional service in the National 
Guard.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.  

(The issues of service-connection for keloids of the chest 
and propriety of initial rating for service-connected flat 
feet with calluses are the subjects of the Remand portion of 
this document.)  



FINDINGS OF FACT

No competent evidence has been presented to show that the 
veteran currently is suffering from innocently acquired 
psychiatric disability due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for innocently 
acquired psychiatric disability has not been presented.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§  3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Historical Background

The service medical records show that, in January 1976, the 
veteran's entrance examination reported that he was 
psychiatrically normal.  The veteran indicated that he had 
never had depression, excessive worry or nervous trouble of 
any sort.  On discharge examination in January 1984, he was 
reported to be psychiatrically normal.  He indicated that he 
had had depression or excessive worry but no nervous trouble 
of any sort.  

On an August 1986 National Guard enlistment examination, the 
veteran was reported to be psychiatrically normal.  The 
veteran indicated that he had never had depression, excessive 
worry or nervous trouble of any sort.  

In August 1996, private medical records from Carilion Roanoke 
Memorial Hospital revealed that the veteran had a long 
history of substance abuse and that he felt depressed and 
angry.  He was reported to have a flat affect and he denied 
hallucinations and suicidal or homicidal ideation or plans.  
He was diagnosed with mood behavior conduct disturbance, 
secondary to depression, and polysubstance abuse.  

In August 1996, a private medical record from Saint Albans 
Psychiatric Hospital reported that the veteran was diagnosed 
with depression.  

On VA examination in November 1996, the veteran was reported 
to be psychiatrically normal and his personality was reported 
to be normal.  He was diagnosed, in part, with history of 
polysubstance abuse.  

On a December 1996 VA mental disorders examination, the 
veteran indicated that he was first treated by a psychiatrist 
in August 1996.  He was reported to complain of drugs, 
alcohol, depression and physical problems.  He reported that 
he often had crying spells and occasionally had suicidal 
thoughts, although he denied any attempt to harm himself.  
His mood was reported to be anxious, depressed and angry.  
The veteran was diagnosed with dysthymia, polysubstance abuse 
and personality disorder, not otherwise specified.  

On a December 1996 VA general medical examination, the 
veteran was reported to have a very flat affect.  He was 
diagnosed, in part, with history of polysubstance abuse.  

During a hearing at the RO in August 1997, the veteran 
reported that he first began to have problems with his nerves 
while in service.  He indicated that he had had crying spells 
and bouts of depression.  He reported that he had not 
received any treatment in service for his depression and that 
he had used alcohol and hard drugs to cope with his problems.  

In May 1997, Elaine H. Caudill, M.S.W., reported that the 
veteran had a history of polysubstance dependence, in full 
remission, and a history of major depression.  He was 
reported to currently receive monitoring and medication for 
depression.  

Received in August 1997 were VAMC records, reflecting 
treatment from August 1996 to September 1996, where a mental 
status examination revealed that the veteran showed no 
evidence of a thought disorder, cognitive deficits or 
suicidal or homicidal ideation.  He was diagnosed, in part, 
with polysubstance dependence with alcohol, cannabis and 
cocaine.  

Received in October 1997 were VA outpatient treatment 
records, reflecting treatment in 1996 and 1997.  In May 1997, 
the veteran was reported to have become depressed after 
stopping his medication and to have agreed to continue the 
medication.  In July 1997, the veteran was reported to have a 
20 year history of alcohol and drug use and to have been 
abstinent since September 1996.  The veteran was diagnosed, 
in part, with polysubstance dependence, in full remission, 
and substance-induced mood disorder, in full remission.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Direct service connection may be granted only when a 
disability was incurred in or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct or 
the result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (1998).  An injury or disease incurred during 
active service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(d) (1998).  See also 
38 U.S.C.A. §§ 101(16), 105 (West 1991 & Supp. 1998).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that his current 
psychiatric disability, to include dysthymia, polysubstance 
abuse, personality disorder and mood behavior conduct 
disturbance, had its onset in service.  

The first indication of treatment or diagnosis of the 
veteran's claimed psychiatric disability was in August 1996, 
where private medical records diagnosed the veteran, in part, 
with mood behavior conduct disturbance, depression and 
polysubstance abuse.  Also, on VA examination in December 
1996, the veteran was diagnosed with dysthymia, polysubstance 
abuse and personality disorder, not otherwise specified.

The service medical records are negative for evidence of 
treatment or diagnosis of a psychiatric disability.  On 
discharge examination in January 1984, the veteran indicated 
that he had had depression or excessive worry; however, the 
veteran was reported to be psychiatrically normal.  In 
addition, on a National Guard enlistment examination in 
August 1986, the veteran indicated that he had never had 
depression, excessive worry or nervous trouble of any sort.  
There was also no indication in the service medical records 
demonstrating that the veteran had alcohol or substance abuse 
during service.

Although the veteran has been recently diagnosed with 
psychiatric disability, particularly mood behavior conduct 
disturbance, depression and dysthymia, no competent evidence 
has been submitted to support his lay assertions that he has 
an innocently acquired psychiatric disability due to disease 
or injury which was incurred in or aggravated by service.  
The veteran's own statements relating to questions of medical 
diagnosis or causation lack probative value in this case.  
Lay assertions concerning such questions of medical diagnosis 
or causation cannot constitute competent evidence sufficient 
to render the veteran's claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, because the veteran has not presented medical evidence 
demonstrating that he currently has a psychiatric disability 
due to service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  See Caluza, 
supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
psychiatric disability, to include dysthymia, polysubstance 
abuse, personality disorder and mood behavior conduct 
disturbance, due to service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim, as set 
forth above, well grounded.  



ORDER

Service connection for a psychiatric disability, to include 
dysthymia, polysubstance abuse, personality disorder and mood 
behavior conduct disturbance, is denied, as a well-grounded 
claim has not been submitted.  



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for keloids of the chest.

The service medical records show that, on entrance 
examination in January 1976, the veteran was reported to have 
a growth measuring 1/4" x 3/4" over the manubrium sternum.  In 
June 1977, the veteran indicated that he had had growths on 
his chest for the previous one and a half years and was 
assessed with keloid, increasing in size.  On discharge 
examination in January 1984, the veteran was reported to have 
keloid scars on the upper mid-chest measuring 1 cm. in 
length.

On VA examination in December 1996, the veteran was reported 
to have some small, keloid-like lesions on the anterior 
chest.  He was also reported to have a fine rash on the 
posterior chest that had not been apparent on a previous 
examination.  The veteran was diagnosed, in part, with skin 
growths and history of rash.

The evidence of record suggests that the veteran might have 
had a preexisting disability manifested by keloids of the 
chest that underwent an increase in severity in service.  
However, it is not clear from the record whether any increase 
in disability was beyond the natural progress of that disease 
process and, if it was, whether his currently diagnosed skin 
growths are related to the condition demonstrated in service.  
As such, the Board finds that a contemporaneous examination 
of the veteran is necessary to take into account the records 
of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 
121 (1991).

In addition, the veteran claims that he is entitled to a 
rating in excess of 10 percent for service-connected flat 
feet with calluses.

In February 1997, the RO, in part, granted service connection 
for flat feet with calluses with a 10 percent rating.  The 
veteran subsequently timely submitted a Notice of 
Disagreement and, in October 1998, a supplemental statement 
of the case was issued, which, in part, continued the 10 
percent rating for service-connected flat feet with calluses.  
However, a timely Substantive Appeal was never submitted by 
the veteran, relative to this issue, pursuant to 38 C.F.R. 
§ 20.202 (1998).

A determination of the timeliness of a Substantive Appeal is, 
in itself, an appealable issue.  For the Board to assess its 
jurisdiction of the issue at this point, without according 
the veteran an opportunity to submit evidence or argument on 
the question of timeliness of a Substantive Appeal, would be 
prejudicial.  Marsh v. West, 11 Vet. App. 468 (1998).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed keloids of the chest since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and the likely 
etiology of the claimed keloids of the 
chest.  All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
currently suffering from keloids of the 
chest due to disease or injury incurred 
in or aggravated by service.  
Specifically, the examiner should express 
an opinion as to the medical probability 
that any pre-existing disability 
manifested by keloids of the chest 
underwent an increase in severity beyond 
natural progression during service.  The 
examination report should reflect review 
of the pertinent material in the claims 
folder and include the factors upon which 
the opinions are based.

3.  Based on the development requested 
hereinabove, the RO should then review 
the veteran's claims.  The RO should 
address the timeliness of appeal of the 
February 1997 rating decision in regard 
to the propriety of the initial rating 
assigned for the veteran's service-
connected flat feet with calluses.  If a 
timely appeal is filed, any evidentiary 
development deemed necessary should be 
undertaken.  If any determination remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 
- 11 -


- 1 -


